Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Shane K. Jensen. An email with the amendment was received later, which is attached hereto.

Amendments to the Claims
Please amend the claims as shown in attached pdf document “Amended claim set”.

Response to Arguments

Applicant's overcame all rejections through the examiner amendments 

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 13 is that the amended imitations in the context of other limitations in the claim, considering the claim in the context of other limitations such as “receiving the basic representation and for receiving at least one frame information set comprising one or more frame information packets”, and “and selecting at least one frame information set and for selecting one or more frame information packets from this at least one frame information set for forming an arbitrary representation on a frame per frame basis, ……re-encoding the decoded basic representation using the coding information thereby obtaining the one or more arbitrary representations,” , is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following additional prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20190014334 A1 teaches decoded receiving side information and video stream (para 12, Fig.1).

However this and other prior arts in record separately or in combination failed to teach

“receiving the basic representation and for receiving at least one frame information set comprising one or more frame information packets,

the basic representation resulting in a decoded basic representation,

and selecting at least one frame information set and for selecting one or more frame information packets from this at least one frame information set for forming an arbitrary representation on a frame per frame basis, ……re-encoding the decoded basic representation using the coding information thereby obtaining the one or more arbitrary representations,
wherein the re-encoder is adapted for extracting all coding decisions from the frame information packets.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426